NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Argued January 26, 2011
                                      Decided February 18, 2011

                                                  Before

                                WILLIAM J. BAUER, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 09‐4096

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Northern District of Illinois,
                                                       Eastern Division.

        v.                                             No. 1:08‐cr‐00449‐1

UREAL MORANT‐JONES,                                    Wayne R. Andersen,
    Defendant‐Appellant.                                    Judge.



                                               O R D E R

    Ureal Morant‐Jones was removed from the United States but returned without permission. 
He  pleaded  guilty  to  unlawful  presence,  8  U.S.C.  §  1326(a),  and  was  sentenced  within  the
Guidelines range to 57 months’ imprisonment.  On appeal he argues that the sentencing court
failed  to  consider,  as  a  ground  in  mitigation,  the  absence  of  a  “fast  track”  program  in  the
Northern District of Illinois.  Because the court did consider but rejected the appellant’s fast‐
track argument, we affirm the judgment. 

    Morant‐Jones, a citizen of Jamaica, first entered the United States in 1992.  After convictions
for drug trafficking crimes in 1997 and 2001, Morant‐Jones was removed to Jamaica in 2004. 
No. 09‐4096                                                                                     Page 2


But he returned to the United States in October 2007.  Then in April 2008, Morant‐Jones was
arrested by Chicago police for possession of marijuana, driving with a broken tail light, and
driving without a license or insurance.  He was charged with violating § 1326(a).

    At sentencing, Morant‐Jones argued that a term of imprisonment below the Guidelines
range was necessary to compensate for the leniency given to some violators of § 1326(a) in
districts  with  “fast  track”  programs.    Sixteen  districts  have  adopted  fast‐track  or  “early
disposition” programs for defendants convicted under § 1326(a).  These programs allow for a
reduced  sentence  if  the  defendant  meets  the  particular  district’s  criteria,  which  vary  but
generally require a prompt guilty plea and waiver of appeal.  See U.S.S.G. § 5K3.1; United States
v. Reyes‐Hernandez, 624 F.3d 405, 409‐10 (7th Cir. 2010).  The Northern District of Illinois does
not  have  a  fast‐track  program.    Morant‐Jones  argued  that  his  imprisonment  range  should
be 30 to 37 months, the range which, he asserted, would have applied in a district with a fast‐
track program.  At sentencing, the district court calculated a total offense level of 21 and a
Category IV criminal history, yielding a Guidelines imprisonment range of 57 to 71 months. 
The district court rejected Morant‐Jones’s argument for a prison sentence below that range and
sentenced him to 57 months.

    On appeal Morant‐Jones argues that the district court failed to adequately consider the fast‐
track argument and, at the very least, did not sufficiently explain its reasons for refusing to
sentence him below the Guidelines range.  Until recently our precedents did not allow a district
court to impose a below‐range sentence solely because the prosecuting district lacks a fast‐track
program.  See United States v. Galicia‐Cardenas, 443 F.3d 553, 555 (7th Cir. 2006); United States v.
Martinez‐Martinez, 442 F.3d 539, 543 (7th Cir. 2006).  But in Reyes‐Hernandez, which had been
argued and was under advisement when Morant‐Jones was sentenced, we reconsidered our
approach and now recognize that sentencing judges have the discretion to consider the absence
of a fast‐track program in applying the § 3553(a) factors, id., 624 F.3d at 417.

    Morant‐Jones’s argument on appeal has no merit because, contrary to his contention, the
district court did consider the potential for disparate treatment resulting from the absence of a
fast‐track  program  in  Northern  Illinois.    At  the  sentencing  hearing  the  district  court
acknowledged that it had “read all the fast track stuff and the other legal arguments.”  The
court described, however, some of the circumstances that weighed against a lenient sentence,
including Morant‐Jones’s need for drug treatment and the need to deter a future violation of
§ 1326(a) and future drug crimes.  The district court never implied that it could not, or would
not, take the fast‐track argument into account:

          I, by the way, do not buy the—a lot of people commit crimes, they don’t get
       court—time  in  prison  or  as  much  time.    Or  they  don’t  get  caught,  so  they
No. 09‐4096                                                                                      Page 3


        never—nothing ever happens.  Or they end up getting caught in a fast track
        district  and  they  get  a  lesser  sentence  because  the  court  system  there  is
        overburdened by—by a glut of cases.  So I disagree with Mr. Clark’s argument
        that you should get a lower sentence because this is not a fast track state.  I don’t
        think I have ever granted that.

        But I do look to other factors.

The  court’s  disagreement  plainly  conveys  that  it  considered  and  rejected  the  fast‐track
argument,  not  that  the  court  felt  constrained  by  existing  precedents  to  blind  itself  to  the
possibility of giving a reduction.  The court anticipated our opinion in Reyes‐Hernandez and
proceeded as that decision suggests; the district judge evaluated Morant‐Jones’s argument in
mitigation but concluded that his particular circumstances weighed against extending leniency
based on fast‐track considerations.  To say that the court did not meaningfully consider the fast‐
track argument, as Morant‐Jones does, is simply incorrect. 

    Moreover, Morant‐Jones did not establish that he would have been eligible for a fast‐track
adjustment in any of the judicial districts with programs.  See Reyes‐Hernandez, 624 F.3d at 420;
United States v. Olmeda‐Garcia, 613 F.3d 721, 724 (7th Cir. 2010).  He discussed the terms of
imprisonment he would have faced after a 4‐level decrease, but failed to mention that his high
total offense level would have curtailed the available reduction in at least 3 of the 16 fast‐track
districts.  He did not address whether the seven months that it took him to plead guilty would
have eliminated him from a fast‐track disposition in  every district, nor did he contemplate
whether he met any other disqualifying criteria.  See Olmeda‐Garcia, 613 F.3d at 724 (citing
United States v. Ramirez, No. 09‐3365, 2010 WL 1258239, at *4 (7th Cir. Apr. 1, 2010)).

                                                                                          AFFIRMED.